LYNCH, Judge
dissenting:
The Opinion of the Court states simply that if, during the inquiry into the providence of a guilty plea, the military judge fails to explain to the defendant that the maximum punishment to which he may be subjected as a result of his plea includes a fine, then any portion of a sentence which includes a fine is illegal. I do not believe this to be the law.
The Court correctly cites United States v. Cuen, 9 U.S.C.M.A. 332, 26 C.M.R. 112, as authority for the proposition that a fine is a more severe form of monetary punishment than is a forfeiture. The Court correctly cites United States v. Crawford, 12 U.S.C. M.A. 203, 30 C.M.R. 203, as authority for the principle that a court is bound by the instructions given to it by the presiding official; and if those instructions impose limitations on the maximum punishment below that actually authorized, the court may not exceed the limit instructionally imposed.
It is interesting to note that Judge La-timer, dissenting in Crawford, specifically referred to the Court’s decision in Cuen, and stated at page 207, 30 C.M.R. 203
There my associates assumed and discussed at length the legality of a sentence which imposed a fine. Under their interpretation of certain sanctions, they concluded a fine was greater punishment than a forfeiture, but not one word was said about any part of the sentence, much less that portion imposing a fine, being illegal for lack of instructional guidance.
I fail to see how this Court can combine Cuen and Crawford to reach the conclusion that the military judge’s failure, during the inquiry into the providence of a guilty plea, to mention a fine as being part of the maximum punishment which could be imposed as a result of a guilty plea, renders the ultimate imposition of a fine illegal. At most, the failure to properly advise the defendant of the maximum punishment to which his plea subjects him, could result in a claim that the guilty plea was improvident because of the erroneous and misleading advice. In the absence of any other evidence, however, such an argument would carry little weight since it is fair to assume that prior to permitting a defendant to enter a plea of guilty, a qualified defense counsel would have discussed all aspects of possible punishments with his client.
Had the Court in the instant case decided to disapprove so much of the sentence as extends to a fine as being incorrect in fact, and inappropriate, I might have joined. However, I must dissent from the Court’s holding that the imposition of a fine in this case was illegal and the reasoning upon which this holding is based.